No issue of fact was considered by this court. Pursuant to CPLR 5713, this court certifies that the following question of law, decisive of the correctness of its determination, has arisen, which in its opinion, ought to be reviewed by the Court of Appeals: "Did this court err as a matter of law in annulling the determination, granting the petition and remitting the matter to respondents for further proceedings not inconsistent with this court’s decision”. Kane, J. P., Casey, Mikoll and Levine, JJ., concur.